Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered on May 23, 1985, unanimously affirmed.
*317Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Motion by appellant for leave to reargue a prior order of this court entered on May 5, 1987 denied. Concur—Sullivan, J. P., Carro, Kassal, Rosenberger and Wallach, JJ.